DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
Claims 1-20 are pending.
Claim 17 is withdrawn from consideration as directed to a non-elected invention.
Claims 1-16 and 18-20 are presented for examination and rejected as set forth below.

Response to Amendment
Applicant’s arguments with respect to the rejections of Claims 2, 5, and 8 under 35 U.S.C. 112(b) have been fully considered and, in view of the amendments to the claims submitted 24 August 2022, are persuasive.  The rejection of Claims 2, 5, and 8 as being indefinite has been withdrawn. 

Applicant’s arguments with respect to the rejections of Claims 1-5, 7-12, and 14-16 under 35 U.S.C. 103 over the combined teachings of Wheeler, Akama, and Jarnagin have been fully considered and, in view of the amendments incorporating into Claim 1 limitations of previously presented Claim 6, are persuasive.  The claims 1-5, 7-12, and 14-16 under 35 U.S.C. 103 over the combined teachings of Wheeler, Akama, and Jarnagin has been withdrawn. 


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-16 and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Wheeler (U.S. PGPub. 2008/0234239), in view of Akama (Tustomu Akama, et al, Discovery an Structure-Activity Study of a Novel Benzoxaborole Anti-Inflammatory Agent (AN2728) for the Potential Topical Treatment of Psoriasis and Atopic Dermatitis, 19 Bioorg. Med. Chem. Let. 2129 (2009)), Jarnagin (Kurt Jarnagin, et al, Crisaborole Topical Ointment, 2%: A Nonsteroidal, Topical, Anti-Inflammatory Phosphodiesterase 4 Inhibitor in Clinical Development for the Treatment of Atopic Dermatitis, 15 J Drug Dermatol. 390 (2016)), Mercurio (EP1706087), and Roth (WO2011/017274)..
Applicants claims are directed to topical compositions containing a polyaphron dispersion containing crisaborole and an oil selected from any of diisopropyl adipate, diethyl sebacate, or dibutyl adipate.  Dependent claims specify concentrations of crisaborole, or indicate where in the dispersion the crisaborole is to be found.  Claim 4 specifies the concentration of discontinuous phase in the dispersion, with Claims 5, 6, and 13 further narrowing the identity and amount of oil present in the dispersion.  Claim 7 narrows the identity of the continuous phase, with Claims 8, 9, 19, and 20 placing limitations on the amount of surfactant and water present in the composition.  Claim 10 specifies the physical form of the composition as either a lotion or cream.  Claim 11 specifies the degree to which the crisaborole is to be dissolved in the composition.  Claim 12 recites stability parameters the composition is to possess.  Claims 15 and 16 describe uses to which the composition of Claim 1 may be put, and as a result do not impose additional limitations on the composition already recited.    Claim 18 specifies the amount of crisaborole present in the composition.
Wheeler describes polyaphron compositions suitable for topical application to the skin.  (Abs.).  Wheeler teaches the skilled artisan that such polyaphron dispersions are beneficial in the topical application of therapeutic agents owing to their increased dermal diffusion rate achieved by such compositions as well as the improved stability such compositions provide.  [0020; 0035].  Indeed, Wheeler describes obtaining long-term stability of 6 or 9 months or more, [0088], even at elevated temperatures (above 40C) by employing the polyaphron dispersions described therein.  [0035].  While not recited in the exact terms of instant claim 12, applicants are reminded that Where an otherwise valid case of prima facie obviousness has been established, the burden shifts to applicant to demonstrate that a claimed functional property is applicable to the claim in its broad scope.  See In re Greenfield, 197 USPQ 227, 229 (CCPA 1978).  Where the claimed invention and prior art are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established.  In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977).  "When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not."  In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990).  These polyaphron dispersions convey additional benefits, including decreased greasy feel contributing to increased patient compliance, and the ability to achieve therapeutic effect while maintaining a low level of surfactant in the composition, preferably less than 2%, addressing the limitations of Claims 8, 19, and 20.  [0037-39], see In re Peterson, 315 F.3d 1325, 1329 (Fed. Cir. 2003) (“A prima facie case of obviousness typically exists when the ranges of a claimed composition overlap the ranges disclosed in the prior art.”).  Wheeler describes these polyaphron dispersions more particularly as usefully employed in the treatment or prevention of psoriasis, [0025], while also indicating that it is common in the treatment of skin conditions to combine two or more pharmacologically active compounds.  [0025; 0014].  Active agents includable in these compositions include vitamin D in concentrations of up to 0.05%, and corticosteroids, preferably in concentrations of up to 1% of the composition.  [0073; 0076].  These polyaphron dispersions combine a substantially hydrophobic internal phase comprising suitable oils, including, among others, the caprylic capric triglycerides of the instant claims.  [0048-52].  The discontinuous phase is described as conferring emollient benefits to the skin, and represents at least 50% of the composition, addressing the limitations of the instant claims.  [0053-54], see also Peterson, supra.  Aqueous compositions comprise, in an embodiment, the at least 10% of the total composition recited by the instant claims, [0058], with the “aqueous compositions” combining from 60-95% discontinuous phase and 5-40% continuous aqueous phase, [0060], wherein the aqueous phase can contain any of the polyethylene glycol, ethylene glycol, glycerol, propylene glycol, ethanol or isopropanol recited by the instant claims.  [0064-65].  Wheeler indicates that in these polyaphron dispersions used to treat psoriasis, among other skin conditions, the active agents can be found predominantly as being dissolved in either the continuous or discontinuous phase, paralleling the language of instant claim 3.  [0070; 0074; 0085; 0122].  Wheeler indicates that these compositions may be provided in the form of a lotion or cream, addressing limitations of Claims 10, 13, and 14.  [0105].  Wheeler indicates that additional components are includable in the polyaphron topical compositions described, [0083], including but not limited to emollient oils.  [0085].
While Wheeler describes cream or lotion polyaphron dispersions containing at least 60% by weight of an oil discontinuous phase containing capric/caprylic triglycerides as well as emollient oils, at least 10% of water and water-miscible solvents such as ethylene glycol, less than 2% surfactant, with more than 1% of the compositions representing active agents dissolved in the composition in either the discontinuous or continuous phase of the dispersion, Wheeler does not specify the inclusion of crisaborole as the active ingredient, nor is the inclusion of any of diisopropyl adipate, diethyl sebacate, or dibutyl adipate now required by Claim 1 recited.
Akama describes the instantly claimed crisaborole as a potent inhibitor of phosphodiesterase 4 and describes its use in the treatment of psoriasis and atopic dermatitis, while Jarnagin indicates that a 2% topical crisaborole composition has completed phase 3 studies for the treatment of atopic dermatitis, addressing the limitations of Claim 18.
It would therefore have been prima facie obvious to have used crisaborole in a concentration of 2% as an active agent in a cream or lotion polyaphron dispersion described as useful for formulating topical drug delivery compositions for use in the treatment of skin disorders such as psoriasis.  This is because the art describes such polyaphron dispersions as advantageously providing an improvement in any of a variety of properties, including stability, transdermal penetration, and patient compliance, in the treatment of topical skin disorders including psoriasis, while Akama and Jarnagin establish that crisaborole, and more particularly 2% topical composition of crisaborole, were taught by the art as useful concentrations of active agents described as useful in the treatment of atopic dermatitis and psoriasis.  Not only is the incorporation of crisaborole into the instantly claimed polyaphron dispersions the predictable use of prior art elements according to their established functions and obvious thereby, KSR v.  Teleflex, 127 S.Ct. 1727, 1740 (2007) (quoting Sakraida v. A.G. Pro, 425 U.S. 273, 282 (1976)), see also In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980), but by the advantages the art ascribes to employing polyaphron dispersions as topical drug delivery devices, the skilled artisan at the time of the instant application would have expected to see improvements in transdermal delivery, stability of the composition, and patient compliance as a result of using a polyaphron dispersion as the topical drug delivery composition for delivery of crisaborole.  See In re Sernaker, 702 F.2d 989, 994-95 (Fed. Cir. 1983) (“The strongest rationale for combining references is a recognition, expressly or impliedly in the prior art or drawn from a convincing line of reasoning based on established scientific principles or legal precedent, that some advantage or expected beneficial result would have been produced by their combination.”).
Wheeler, Akama, and Jarnagin therefore suggest the use of stable cream or lotion polyaphron dispersions containing at least 60% by weight of an oil discontinuous phase containing capric/caprylic triglycerides, at least 10% of water and water-miscible solvents such as ethylene glycol, less than 2% surfactant, and about 2% crisaborole; However, the use of the specific emollient oils diisopropyl adipate, diethyl sebacate and/or dibutyl adipate recited by Claims 1, 6 and 13 are not specified.
Mercurio describes alternative forms of polyaphron dispersions, which indicates that the oil-based internal phase of the dispersions ordinarily comprise water-insoluble liquid oils, esters, or extracts which confer emollient pharmaceutical benefits to the skin to which they are applied.  [0002; 0014].  Diisopropyl adipate is disclosed as an ester incorporable in the oily component of such polyaphron dispersions.  [0025].  Roth builds on this understanding, reciting each of the instantly claimed dibutyl adipate and diethyl sebacate as oily emollient esters for use in topical emulsions.  [0059].
It therefore would have been prima facie obvious to have selected combinations of diisopropyl adipate, dibutyl adipate and diethyl sebacate along with the capric/caprylic triglycerides of Wheeler as oily discontinuous phase emollient components of crisaborole-containing polyaphron dispersions.  This is because Wheeler, Akama, and Jarnagin, discussed in greater detail above, suggest the use of stable cream or lotion polyaphron dispersions containing at least 60% by weight of an oil discontinuous phase, and each of the diisopropyl adipate, dibutyl adipate diethyl sebacate and capric/caprylic triglycerides are understood by the teachings of the art available at the time of the instant application as suitable oily emollient components of topical drug delivery emulsions, and more particularly of the instantly claimed polyaphron dispersions.  This selection of oily components, in the amounts claimed, appears little more than the predictable use of prior art elements according to their established functions and prima facie obvious thereby.  See KSR, supra. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-16 and 18-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-12 of U.S. Patent No. 10,265,265 in view of Wheeler, Akama, Jarnagin, Mercurio, and Roth discussed in greater detail above.  The claims of the ‘265 patent encompass polyaphron dispersions containing Vitamin D derivatives: indeed, the ‘265 patent issued from the Wheeler reference relied upon above.  As a result, the Vitamin D derivative containing polyaphron dispersions of the ‘265 patent, containing between 5-90% water, oils, glycols, and 5-40% continuous phase are, in view of the remainder of the art relied upon above, a subset of the elements recited by the instant claims which, when taken in consideration with the remaining discussion of the elements of the instant claims, a simple selection of a predictable use of prior art elements according to their established functions, and obvious thereby.

Claims 1-16 and 18-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1-16 of U.S. Patent No. 11,065,195 in view of Wheeler, Akama, Jarnagin, Mercurio, and Roth discussed in greater detail above. The claims of the ‘195 patent encompass polyaphron dispersions containing Vitamin D derivatives.  As set forth above, the Wheeler, Akama, Jarnagin, Mercurio, and Roth references suggest modifying such vitamin D derivative containing polyaphron dispersions to contain the claimed crisaborole and specific oils for use as the discontinuous phase of the polyaphron dispersions.  As a result, the Vitamin D derivative containing polyaphron dispersions of the ‘195 patent, containing between 5-90% water, oils, glycols, and 5-40% continuous phase are, in view of the remainder of the art relied upon above, a subset of the elements recited by the instant claims which, when taken in consideration with the remaining discussion of the elements of the instant claims, a simple selection of a predictable use of prior art elements according to their established functions, and obvious thereby.

Response to Arguments
Applicant's arguments filed 24 August 2022 have been fully considered but they are not persuasive.
Applicants argue that Akama says nothing about how the topical crisaborole formulations described should be formulated, and allege that there are challenges to formulating crisaborole for topical application mitigating the otherwise prima facie obvious nature of combining two compositions known to be useful for the same purpose.  See, e.g., KSR, supra, Sinclair, supra, see also In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980).  This is unpersuasive as applicants provide no evidence to support the assertion being made.  In re Schulze, 346 F.2d 600, 602, 145 USPQ 716, 718 (CCPA 1965); In re Geisler, 116 F.3d 1465, 1470, 43 USPQ2d 1362 (Fed. Cir. 1997)  ("An assertion of what seems to follow from common experience is just attorney argument and not the kind of factual evidence that is required to rebut a prima facie case of obviousness.").
Applicants argue there is no motivation to select the emollient oils diisopropyl adipate, dibutyl adipate and diethyl sebacate taught by each of the Mercurio and Roth references as component emollient oils and esters suitable for inclusion in polyaphron dispersions as components of the polyaphron dispersions of the Wheeler reference.  This is unpersuasive at least because Wheeler specifically indicates that emollient oils may suitably and beneficially be incorporated into the discontinuous phase of a polyaphron dispersion useful in the treatment of psoriasis.  The art at the time of the instant application, as evidenced by the teachings of Mercurio and Roth, establish that each of the instantly claimed diisopropyl adipate, dibutyl adipate and diethyl sebacate were in fact precisely such emollient oils.  It is well established that it is prima facie obvious to select a particular component from among many disclosed by the prior art as long as it is taught that the selection will result in the disclosed effect, even when the possible selections number 1200 or in the thousands.  Merck & Co., Inc. v. Biocraft Labs., Inc., 874 F.2d 804, 807 (Fed. Cir. 1989); In re Corkill, 771 F.2d 1496, 1500 (Fed. Cir. 1985).
Applicants argue that the particular emollient oils recited by the claims confer certain benefits to the composition.  If applicants here attempt to argue that the selection of the particularly claimed emollient oils confer to the composition an unexpected benefit of some kind, they are reminded that any differences between the claimed invention and the prior art may be expected to result in some differences in properties.  The issue is whether the properties differ to such an extent that the difference is really unexpected.  In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  Once a prima facie case of obviousness is established, the burden shifts to the applicant to come forward with arguments and/or evidence to rebut the prima facie case.  In re Dillon, 919 F.2d 688, 692, 16 USPQ2d 1897, 1901 (Fed. Cir. 1990).  The evidence relied upon should establish “that the differences in results are in fact unexpected and unobvious and of both statistical and practical significance.”  Ex parte Gelles, 22 USPQ2d 1318, 1319 (Bd. Pat. App. & Inter. 1992).  Evidence of unexpected results must compare the claimed subject matter with the closest prior art to be effective to rebut a prima facie case of obviousness.  See In re Baxter-Travenol Labs., 952 F.2d 388, 392 (Fed. Cir. 1991) (“[W]hen unexpected results are used as evidence of nonobviousness, the results must be shown to be unexpected compared with the closest prior art.”).  The record at present contains no such comparative evidence, and applicants arguments on this point are unpersuasive as a result.
Applicants arguments that Roth concerns topical skincare compositions containing natural or synthetic peptides and therefore unsuitable for combination with the remainder of the art relied upon is likewise unpersuasive, as the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).  Here, Roth is relied upon simply to establish that, at the time of the instant application, the emollient oils diethyl sebacate and dibutyl adipate were known to usefully be incorporated as emollient oils into topically applicable emulsions.
For at least these reasons, applicants arguments are unpersuasive.
 
Conclusion
No Claims are allowable.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN M BASQUILL whose telephone number is (571)270-5862. The examiner can normally be reached Monday through Thursday, 5:30 AM to 4 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Kwon can be reached on (571) 272-0581. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SEAN M BASQUILL/Primary Examiner, Art Unit 1613